 



Exhibit 10.2
METAXALONE 800 mg PRODUCT AGREEMENT
     THIS METAXALONE 800 mg PRODUCT AGREEMENT (“Agreement”), dated as of
January 2, 2008 (the “Effective Date”), is made by and among King
Pharmaceuticals, Inc. (“King Pharma”), a Tennessee corporation having its
principal place of business at 501 Fifth Street, Bristol, Tennessee 37620, King
Pharmaceuticals Research and Development, Inc. (“King R&D”), a Delaware
corporation having its principal place of business at 4000 CentreGreen Way,
Suite 300, Cary, North Carolina and CorePharma LLC, a New Jersey limited
liability company having its principal place of business at 215 Wood Avenue,
Middlesex, New Jersey 08846 (“Core”).
     WHEREAS, King Pharma is the owner of an NDA for Skelaxin®
(metaxalone) tablets (“Branded Product,” as further defined below) in an 800 mg
dosage strength;
     WHEREAS King Pharma, King R&D and Core are parties to a patent infringement
lawsuit captioned “Elan Pharmaceuticals, King Pharmaceuticals, Inc. and Jones
Pharma Inc. v. CorePharma LLC” Case No. 03-CV-2996, pending in the United States
District Court for the Eastern District of New York before Judge David G. Trager
(the “Lawsuit”), relating to Core’s 400 mg generic version of the Branded
Product;
     WHEREAS King Pharma, King R&D and Core have, contemporaneously with the
execution of this Agreement, entered into a Termination of Litigation agreement
settling the Lawsuit and granting Core a license with respect to the Core 400 mg
generic version of the Branded Product, thereby resolving all disputes between
the Parties with respect to such 400 mg product;
     WHEREAS, in connection with the Termination of Litigation, King Pharma,
King R&D and Core wish similarly to resolve all potential disputes between the
Parties with respect to Core’s 800 mg generic version of the Branded Product;
     WHEREAS, pursuant to a Skelaxin Manufacturing and Supply Agreement dated as
of May 11, 2006 (as amended, modified and supplemented from time to time, the
“Skelaxin Manufacturing and Supply Agreement”) between Core and King, Core
manufactures and supplies the 800 mg Branded Product to King;
     WHEREAS, Core desires to manufacture and sell, and King seeks to have Core
manufacture and sell, the Authorized Generic Product in the Territory;
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     WHEREAS Core further desires to manufacture and sell the Core 800 mg
generic version of the Branded Product (“Core 800 mg Product” as further defined
herein) in the Territory;
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
“‘102 Patent” means United States Patent Number 6,683,102.
“‘128 Patent” means United States Patent Number 6,407,128.
“Act” means the United States Federal Food, Drug and Cosmetic Act, as amended.
“Affiliate” means any corporation, firm, partnership, or other entity that
directly or indirectly controls or is controlled by or is under common control
with a Party. For purposes of this definition, “control” means ownership,
directly or through one or more Affiliates, of (a) fifty percent (50%) or more
of the shares or voting rights in case of a corporation or limited company,
(b) fifty percent (50%) or more of the shares of stock entitled to vote for the
election of directors, in the case of a corporation, (c) fifty percent (50%) or
more of the equity or controlling interests in the case of any other type of
legal entity (including, without limitation, joint ventures) or status as a
general partner in any partnership, or (d) any other arrangement whereby a Party
controls or has the right to control the Board of Directors or equivalent
governing body of an entity.
“Agreement” means this Metaxalone 800 mg Product Agreement together with all
schedules attached hereto, as the same may be amended or supplemented by the
Parties from time to time.
“API” means the active pharmaceutical ingredient metaxalone.
“Applicable Law” means applicable United States (federal or state) and foreign
laws, rules, regulations, guidelines and standards, including, but not limited
to, those of the FDA and
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



comparable foreign regulatory authorities, including without limitation the Act
and the Medicare Reform Act.
“Asserted Patents” means, collectively, the ‘102 Patent and the ‘128 Patent.
“At Risk Launch” means the marketing, distribution or sale by any Third Party of
a generic version of the Branded Product that is not authorized or licensed by
King and that follows (a) a District Court or other non-final, appealable trial
court determination that the Asserted Patents are invalid, unenforceable or not
infringed or (b) the expiration of the 30 month stay pursuant to under 21 USC §
355(j) precluding the FDA from granting to such Third Party final marketing
approval for a generic version of the Branded Product.
“Authorized Generic Launch Date” means the date that is the earliest of
(a) December 1, 2012; (b) the date of the first sale in the Territory of the
first 800 mg Section viii Product by a Third Party, which sale is verified by
King in writing; or (c) six (6) months after the date of the first sale in the
Territory of the first 800 mg generic version of the Branded Product by a Third
Party, which sale is verified by King in writing provided, however, that such
six (6) month period shall be inapplicable and this subsection (c) shall become
effective immediately if such first sale is an At Risk Launch.
“Authorized Generic Product” means an unbranded version of the Branded Product
in an 800 mg strength, with a package label and product insert that is
substantively identical to that of the Branded Product but with trade dress,
including, without limitation, product intaglio that differs from the Branded
Product.
“Big Four” is defined in Section 6.15.
“Branded Product” means the pharmaceutical product containing the active
ingredient metaxalone as marketed, or previously marketed, by King under the
name Skelaxin® and as approved by the FDA under New Drug Application Number
13-217 or any supplements or amendments thereto.
“Certificate of Analysis” means a certificate issued by Core evidencing the
analytical tests conducted on a specific lot of Authorized Generic Product and
setting forth, inter alia, the item tested, specifications, and test results.
“Commercialize” and “Commercialization” means to sell or offer for sale,
including distribution, promotion, or marketing of a product.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“Confidentiality Agreement” means the Confidentiality Agreement between King and
Core dated August 18, 2005.
“Core” has the meaning set forth in the recitals hereto.
“Core 800 mg Product” means a pharmaceutical product that (a) contains the
active ingredient metaxalone, in an 800 mg dosage strength and (b) bears
labeling not materially different from the labeling of the Branded Product as
such labeling exists on the Effective Date hereof, as such pharmaceutical
product may be approved by the FDA under a Core ANDA, including without
limitation a Paragraph IV Product.
“Core 800 mg Product Launch Date” means the earlier of (a) December 1, 2012 and
(b) six (6) months after the date of the first sale in the Territory of the
first 800 mg generic version of the Branded Product by a Third Party that is not
an At Risk Launch, which sale is verified by King in writing.
“Core ANDA” means the Abbreviated New Drug Application Number [40-722], filed by
Core with the FDA on December 27, 2005 and/or the Abbreviated New Drug
Application Number [40-486], filed by Core with the FDA on April 24, 2002.
“Core’s Manufacturing Equipment” means Core’s manufacturing equipment,
apparatus, machinery, and devices.
“Core’s Manufacturing Process” means Core’s written process for Manufacturing
Authorized Generic Product and each intermediate manufacturing step to produce
Authorized Generic Product, as amended, modified, or supplemented from time to
time in accordance with the terms hereof.
“Discount” means, in all cases, solely with respect to Authorized Generic
Product, (a) all documented and verifiable applicable sales credits accrued in
accordance with GAAP and customary discounts (such as cash discounts, volume
discounts, chargebacks, promotional, shelf stock and other allowances,
government mandated rebates (whether in existence now or enacted at any time
hereafter) and other rebates, credits, and Authorized Generic Product returns),
and (b) sales, use or excise taxes.
“Distribution Fee” is [***]% of Net Profits.
“Effective Date” has the meaning set forth in the preamble.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“Existing King Intellectual Property” means all King technology and intellectual
property rights existing prior to the Effective Date, including without
limitation (i) the Authorized Generic Product, (ii) the Specifications, and
(iii) King’s Manufacturing Process.
“Existing Core Intellectual Property” means all Core technology and intellectual
property rights existing prior to the Effective Date, including without
limitation (i) Core’s Manufacturing Equipment and (ii) Core’s Manufacturing
Process.
“Facility” means each of the facilities of Core located at 215 Wood Avenue,
Middlesex, New Jersey 08846 and 236 Lackland Drive, Middlesex, New Jersey 08846,
or such other facility approved in accordance with Section 6.4(a).
“FDA” means the United States Food and Drug Administration or any successor
organization and all agencies under their direct control.
“FOB” means “free on board,” INCO Terms 2000.
“FTC” means the Federal Trade Commission or any successor organization and all
agencies under their direct control.
“GAAP” means generally accepted accounting principles, consistently applied.
“GMP” means the current good manufacturing practices applicable from time to
time to the Manufacturing of Authorized Generic Product, or any intermediate of
Authorized Generic Product, pursuant to applicable Law, including, if
applicable, those promulgated under the Act at 21 C.F.R. (chapters 210 and 211),
as the same may be amended or re-enacted from time to time.
“Governmental Authority” means any Federal, state, local territorial, or other
governmental department, regulatory authority, agency, department, bureau,
commission, council, judicial or administrative body in the United States, its
territories and possessions.
“King” means and includes King Pharmaceuticals, Inc. (“King Pharma”) and King
Pharmaceuticals Research and Development, Inc. (“King R&D”), the latter formerly
known as Jones Pharma, Inc.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“King Equipment” has the meaning ascribed to such term in the Master Tech
Transfer Agreement.
“King Know-How” means the technology and proprietary information, excluding any
information disclosed in King Patent Rights, used to manufacture the Branded
Product, including, but not limited to, King’s Manufacturing Process.
“King’s Manufacturing Process” means King’s written process of Manufacturing for
Authorized Generic Product and each intermediate of Authorized Generic Product
set forth on Exhibit C to the Skelaxin Manufacturing and Supply Agreement, as
amended, modified, or supplemented from time to time in accordance with the
terms of the Skelaxin Manufacturing and Supply Agreement.
“King Authorized Generic Patent Rights” means and includes the Asserted Patents,
all present and future patents and patent applications that claim priority to
such patents, and all issuances, registrations, divisions, continuations,
continuations-in-part, renewals, reexamination certificates, reissues, continued
prosecution applications, extensions, substitutions, nationalizations of such
patents; and any and all other patents and patent applications that are
(a) solely owned by King during the term of this Agreement, including without
limitation pursuant to Section 4.1 hereof, or (b) otherwise licensed-in by King
during the term of this Agreement with respect to which King has a right to
grant a sublicense to Core on the terms and conditions of this Agreement, in
each case only to the extent that such patents and patent applications would
otherwise be infringed by the manufacture, use, offer for sale, sale or
importation of the Authorized Generic Product.
“King Patent Rights” means and includes the Asserted Patents together with all
present and future patents and patent applications which claim priority to such
patents; and all issuances, registrations, divisions, continuations,
continuations-in-part, renewals, reexamination certificates, reissues, continued
prosecution applications, extensions, substitutions, nationalizations of such
patents; and any and all other patents and patent applications that are
(a) solely owned by King during the term of this Agreement, including without
limitation pursuant to Section 4.1 hereof or (b) otherwise licensed-in by King
during the term of this Agreement with respect to which King has a right to
grant a sublicense to Core on the terms and conditions of this Agreement, in
each case only to the extent that such patents and patent applications would
otherwise be infringed by the manufacture, use, offer for sale, sale or
importation of the Core 800 mg Product.
“Law” means applicable United States and foreign laws, rules, regulations,
guidelines, and standards, including those of the FDA and comparable foreign
Governmental Authorities, including the Act.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“Manufacture” and “Manufacturing” means the manufacturing, processing,
formulating, packaging, labeling, storage, handling, and quality control testing
of a pharmaceutical product.
“Manufacturing Process” means either King’s Manufacturing Process or Core’s
Manufacturing Process used for Manufacturing Authorized Generic Product and each
intermediate of Authorized Generic Product, with the actual process used
determined in accordance with Section 6.17(b), as amended, modified, or
supplemented from time to time in accordance with the terms hereof.
“Marketing Authorization” means an approved New Drug Application as defined in
the Act and the regulations promulgated thereunder, or any corresponding foreign
application, registration, or certification, necessary or reasonably useful to
market Authorized Generic Product in a country or regulatory jurisdiction in the
Territory other than the United States, including applicable pricing and
reimbursement approvals, and all supplements and amendments thereto.
“Master Tech Transfer Agreement” means the Amended and Restated Master Technical
Transfer and Service Agreement dated as of April 16, 2007 between King and Core.
“Materials” means API, raw materials, excipients, packaging and labeling
components, and all other supplies of any kind used in connection with
Manufacturing Authorized Generic Product.
“Medicare Reform Act” means the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003, Pub. L. No. 108-173, Title XI, Subtitle B, 117 Stat.
2066, 2461-64 (2003).
“NDA” means New Drug Application number 13-217, 13-217/S36, or 13-217/S44, and
any NDA supplements filed with the FDA for the Branded Product.
“Net Profits” means Net Sales less the Transfer Costs.
“Net Sales” means Core’s gross revenues from its sale of Authorized Generic
Product, less Discounts, computed in accordance with GAAP.
“Party” or “Parties” means King and/or Core.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other similar entity or organization including a government or
political subdivision, department, or agency of a government.
“Proprietary Information” has the meaning set forth in the Confidentiality
Agreement.
“Quality Agreement” means the Amended and Restated the Branded Product
Pharmaceutical Quality Agreement dated as of the date hereof between King and
Core, as amended, modified or supplemented from time to time.
“Regulatory Approvals” means any and all approvals (including pricing and
reimbursement approvals), licenses, registrations, or authorizations of any
Governmental Authority necessary for the Manufacture and Commercialization of
Authorized Generic Product in a country in the Territory, including any
(a) approval of Authorized Generic Product, including any Marketing
Authorization and supplements and amendments thereto; (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical, and scientific licenses.
“Section viii Statement” means any statement filed at any time by Core, its
Affiliate or any Third Party under 21 USC § 355(j)(2)(A)(viii) in conjunction
with its ANDA seeking marketing approval from the FDA with respect to a label
for a generic metaxalone product, in any dosage strength, from which information
described or claimed in the Asserted Patents or the King Patent Rights,
including without limitation information relating to the bioavailability of
metaxalone, has been carved out.
“Section viii Product” means any generic metaxalone product, in any dosage
strength, for which Core, its Affiliate or any Third Party has filed or files a
Section viii Statement.
“Specifications” means the specifications provided by King with respect to
Authorized Generic Product as approved by a Governmental Authority and as
mandated by Law.
“Term” has the meaning assigned to such term in Section 10.1.
“Termination of Litigation” means the Termination of Litigation agreement dated
as of January 2, 2008 between the Parties.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



“Territory” shall mean the United States of America.
“Third Party” means any person other than a Party or an Affiliate of a Party.
“Transfer Costs” means the transfer costs relating to Authorized Generic Product
set forth in Schedule 1 attached hereto.
ARTICLE 2
CORE 800MG PRODUCT
     2.1 Core 800 Mg Product. Effective beginning upon the Core 800 mg Product
Launch Date and continuing through the Term, King hereby grants to Core a
non-exclusive, personal, non-transferable and, except as set forth in
Section 11.6 hereof, non-assignable license under the King Patent Rights to
make, use, offer for sale, sell and import the Core 800 mg Product in the
Territory, expressly excluding any Section viii Products.
     2.2 Marking of Core Products. Core shall place in a conspicuous location on
the packaging of the Core 800 mg Product a patent notice and shall indicate
“Licensed — United States Patent Nos. 6,407,128 and 6,683,102.” King shall
provide Core written notice of additional patent numbers of any valid,
enforceable and unexpired patents within the King Patent Rights covering the
Core 800 mg Product when issued.
     2.3 Sublicensing. Core may not grant any sublicenses under the King Patent
Rights or allow any third party to practice same or to manufacture, use, offer
for sale, sell or import the Core 800 mg Product without obtaining the prior
written approval of King.
     2.4 Release by King. Effective beginning upon the date on which Core is
permitted to file a certification pursuant to 21 USC § 355(j)(2)(A)(vii)(IV) in
connection with the Core 800 mg Product, pursuant to Section 2.6 hereof, King on
behalf of itself, its attorneys, administrators, successors, heirs and assigns,
hereby releases and forever discharges Core, its current and former directors,
officers, principals, employees, attorneys, agents, shareholders, predecessors,
successors, assigns, parent companies, subsidiaries, divisions and Affiliates,
from all claims, demands, assessments, agreements, actions, suits, causes of
action, damages, injunctions, restraints and liabilities, of whatever kind or
nature, in law, equity or otherwise, whether now known or unknown or which have
ever existed or that may now exist, which King has, has had or may have against
any one or more of them arising out of, or related to any alleged infringement
of the King Patent Rights by virtue of the manufacture, use, offer for sale,
sale or importation of the Core 800 mg Product in accordance with the terms and
conditions of
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



this Agreement, provided, however, that nothing herein shall constitute a
release of any obligations of Core under this Agreement or a release of claims
under the King Patent Rights unrelated to the Core 800 mg Product.
     2.5 Release by Core. Effective beginning upon the date on which Core is
permitted to file a certification pursuant to 21 USC § 355(j)(2)(A)(vii)(IV) in
connection with the Core 800 mg Product, pursuant to Section 2.6 hereof, Core on
behalf of itself, its attorneys, administrators, successors, heirs and assigns,
hereby releases and forever discharges King, its current and former directors,
officers, principals, employees, attorneys, agents, shareholders, predecessors,
successors, assigns, parent companies, subsidiaries, divisions and Affiliates,
from all claims, demands, assessments, agreements, actions, suits, causes of
action, damages, injunctions, restraints and liabilities, of whatever kind or
nature, in law, equity or otherwise, whether now known or unknown or which have
ever existed or that may now exist, which Core has, has had or may have against
any one or more of them arising out of, or related to any alleged affirmative
defense or counterclaim against the King Patent Rights related to the Core 800
mg Product, provided, however, that nothing herein shall constitute a release of
any obligations of King under this Agreement or a release of claims or defenses
against King Patent Rights unrelated to the Core 800 mg Product.
     2.6 Withdrawal of Section viii Statements. Within seven (7) business days
of the execution hereof by all Parties hereto, Core shall withdraw the Section
viii Statements filed with the Core ANDA in connection with the Core 800 mg
Product and shall, as soon as reasonably practicable, file a certification
pursuant to 21 USC § 355(j)(2)(A)(vii)(III) in connection with the Core 800 mg
Product. Core agrees that it shall not, during the Term of this Agreement, file
any Section viii Statement in connection with the Core ANDA or the Core 800 mg
Product. With respect to the Core 800 mg Product, Core shall have the right to
file a certification pursuant to 21 USC § 355(j)(2)(A)(vii)(IV) upon the earlier
of (a) June 1, 2012 or (b) the date of the first sale in the Territory of the
first 800 mg generic version of the Branded Product by a Third Party that is not
an At Risk Launch.
ARTICLE 3
RIGHTS AND LICENSES TO AUTHORIZED GENERIC PRODUCT
     3.1 Launch Timing of Authorized Generic Product. King and Core agree that
the Authorized Generic Product may only be marketed, distributed or sold by Core
beginning on the Authorized Generic Launch Date and continuing through the Term
of this Agreement. Notwithstanding the foregoing, in the event Core markets,
distributes or sells the Authorized Generic Product following an At Risk Launch
(pursuant to subsection (c) of the definition of Authorized Generic Launch
Date), then Core agrees to, and shall, notwithstanding anything to the contrary
in this Agreement or the Termination of Litigation, immediately cease the
manufacture, marketing, distribution and sale of the Authorized Generic Product
in the event and on the date that (a) the District Court or other decision that
triggered the At Risk Launch, pursuant to subsection (a) of that
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



definition, is reversed or vacated or (b) a District Court or Appellate Court or
other tribunal of competent jurisdiction renders a decision holding the Asserted
Patents valid, enforceable or infringed in an action against the Third Party who
initiated the At Risk Launch, pursuant to subsection (b) of that definition.
Furthermore, and notwithstanding the first sentence of this Section 3.1, in the
event Core markets, distributes or sells the Authorized Generic Product pursuant
to subsection (b) of the definition of Authorized Generic Launch Date, and King
prevails, before either the FDA or a District Court, in enjoining or otherwise
precluding the further marketing, sale or distribution of the relevant Section
viii Product, then Core agrees to and shall, notwithstanding anything to the
contrary in this Agreement or the Termination of Litigation, immediately cease
the manufacture, marketing, distribution and sale of the Authorized Generic
Product on the date such Section viii Product may no longer legally be marketed,
sold or distributed.
     3.2 License to Manufacture. Subject to the terms and conditions set forth
in this Agreement, and beginning on the Effective Date, King hereby grants to
Core a non-exclusive, personal, non-transferable and, except as set forth in
Section 11.6, non-assignable license under the King Authorized Generic Patent
Rights to Manufacture the Authorized Generic Product in the Territory during the
Term.
     3.3 License to Commercialize. Subject to the terms and conditions set forth
in this Agreement, and beginning on the Authorized Generic Launch Date, King
hereby grants to Core a non-exclusive, personal, non-transferable and, except as
set forth in Section 11.6, non-assignable license under the King Authorized
Generic Patent Rights to Commercialize the Authorized Generic Product in the
Territory during the Term.
     3.4 Right to Cross Reference. In connection with the rights granted
pursuant to this Article 3, King agrees that Core may cross-reference the NDA as
may be required by Law or as necessary for Core to Manufacture or Commercialize
Authorized Generic Product in accordance with customary industry practice. Core
may reference the trademark “Skelaxin®” in its advertising to the limited extent
of identifying Authorized Generic Product as a generic version of the Branded
Product, and shall at all such times that it so uses the trademark “Skelaxin®”
identify “Skelaxin®” as a trademark owned by King.
     3.5 Limitation on Rights.
          (a) Nothing contained in this Agreement shall prevent King or a Third
Party authorized by King from Manufacturing or Commercializing Skelaxin® and/or
Authorized Generic Product in the Territory during the Term.
          (b) Except as expressly set forth in Section 3.4, nothing contained in
this Agreement shall give Core the right to use the name Skelaxin® or any other
trademark or service mark of King in connection with its exercise of any license
granted herein.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (c) Except as expressly set forth in Section 3.2 and Section 3.3,
nothing contained in this Agreement shall grant (or be construed as granting) to
Core (a) any right, title or interest in, to or under, or any right or license
to use (i) the NDA or (ii) any intellectual property owned or licensed by King;
or (b) any right to sell Authorized Generic Product directly or indirectly
outside the Territory. No rights or licenses, expressed or implied, other than
those granted under Section 3.2 and Section 3.3 are granted by this Agreement.
ARTICLE 4
OWNERSHIP OF INTELLECTUAL PROPERTY
     4.1 King Ownership Rights.
     4.1.1 Existing IP. King shall maintain ownership and control of all
Existing King Intellectual Property.
     4.1.2 Improvements. King shall own all right, title, and interest in and
to, all intellectual property (specifically including inventions and patents and
patent applications therefor) with respect to, and any data with respect to:
          (a) any improvement of, modification of, change of, enhancement of,
new indication for, new formula for, new formulation for, new ingredients for,
new dosage for, new dosage strength for, new means of delivery for, or new
packaging for the Authorized Generic Product (“King Authorized Generic Product
Improvements”);
          (b) any improvement of, modification of, change of, or enhancement of
the Specifications (“King Specification Improvements”);
          (c) any improvement of, modification of, change of, enhancement of,
new process for, new procedure for, new step for King’s Manufacturing Process
(“King’s Manufacturing Process Improvements”), in each case, (1) that is
developed, conceived, or created as a result of or in connection with this
Agreement, including Core’s Manufacturing of the Authorized Generic Product
hereunder, (2) whether or not patentable, and (3) whether developed, conceived,
or created by employees of, or consultants to, King or Core, alone or jointly
with each other or with permitted third parties (including permitted
sublicensees); and
          (d) any inventions or other intellectual property developed,
conceived, or created by King, alone or jointly with third parties, in the
course of conducting activities outside the scope of this Agreement and without
any use of any Existing Core Intellectual Property, Core’s Manufacturing Process
Improvements, or Core’s Manufacturing Equipment Improvements.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     4.1.3 Assignment to King.
          (a) Core agrees to, and hereby does, and shall cause each of its
employees, consultants, subcontractors, and Affiliates (collectively with Core,
the “Core Assignors”) to, assign exclusively to King all right, title, and
interest in and to the King Authorized Generic Product Improvements, King
Specification Improvements, and King’s Manufacturing Process Improvements
developed, conceived, or created by such Core Assignors, alone or jointly with
others, including all intellectual property rights associated therewith. Core
hereby appoints, and shall cause each Core Assignor to appoint, King as such
Core Assignor’s attorney-in-fact for the purpose of executing such documents in
its name as may be necessary or desirable to carry out the purposes of this
Article, including to document, enforce, protect, or otherwise perfect King’s
rights in any King Authorized Generic Product Improvements, King Specification
Improvements, and King’s Manufacturing Process Improvements, including filing
any applicable patent applications. Upon King’s request and at King’s sole
expense, Core shall, and shall use commercially reasonable efforts to cause each
Core Assignor to, assist King or anyone King reasonably designates in preparing,
filing, prosecuting, obtaining, enforcing, or defending any patent, copyright,
or other intellectual property application or grant of right issuing therefrom
for same in any country(ies) in the world.
          (b) Core agrees to have each employee, consultant, subcontractor, and
agent of or affiliated with Core, enter into a written agreement with Core, or
directly with King (i) to assign to Core all right, title, and interest in and
to any King Authorized Generic Product Improvements, King Specification
Improvements, and King’s Manufacturing Process Improvements arising during the
course or his, her, or its employment with Core, and all intellectual property
rights with respect thereto, and (ii) to agree to obligations of confidentiality
and non-use with respect to all Proprietary Information that are at least as
stringent as those set forth herein.
     4.1.4 Disclosure to King.
          (a) Core shall, and shall cause its Affiliates to, promptly, and in
any event within 30 days following reduction to practice, disclose in writing
and in reasonable detail to King any King Authorized Generic Product
Improvements, King Specification Improvements, and King’s Manufacturing Process
Improvements developed, conceived, or created by employees, consultants, or
subcontractors of Core or its Affiliates, alone or jointly with employees or
consultants of King or its Affiliates. Such written notice will be treated as
the Proprietary Information of King hereunder.
          (b) Core shall, and shall cause its Affiliates to, promptly, and in
any event within 30 days following reduction to practice, disclose in writing
and in reasonable detail to King any Core’s Manufacturing Equipment Improvements
and Core’s Manufacturing Process Improvements developed, conceived, or created
by employees or consultants of Core or its Affiliates.
     4.1.5 King Proprietary Information. The Specifications, King’s
Manufacturing Process, and any and all information or material related to the
Existing King Intellectual Property, King Authorized Generic Product
Improvements, King Specification
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



Improvements, or King’s Manufacturing Process Improvements shall constitute
Proprietary Information of King, which shall be deemed the disclosing Party with
respect to such Proprietary Information.
     4.2 Core Ownership Rights.
     4.2.1 Existing IP. Core shall maintain ownership and control of all of its
Existing Core Intellectual Property.
     4.2.2 Improvements. Core shall own all right, title, and interest in and
to, all intellectual property (specifically including inventions and patents and
patent applications therefor) with respect to, and any data with respect to:
          (a) any improvement of, modification of, change of, enhancement of,
new process for, new procedure for, new step for Core’s Manufacturing Process
(“Core’s Manufacturing Process Improvements”);
          (b) any improvement of, modification of, change of, enhancement of
Core’s Manufacturing Equipment (“Core’s Manufacturing Equipment Improvements”),
in each of case (A) and (B), (1) that is developed, conceived, or created as a
result of or in connection with this Agreement, including Core’s Manufacturing
of the Authorized Generic Product hereunder, (2) whether or not patentable, and
(3) whether developed, conceived, or created by employees of, or consultants to,
King or Core, alone or jointly with each other or with permitted third parties
(including permitted sublicensees); and
          (c) any inventions or other intellectual property developed,
conceived, or created by Core, alone or jointly with third parties, in the
course of conducting activities outside the scope of this Agreement and without
any use of any Existing King Intellectual Property, King Authorized Generic
Product Improvements, King Specification Improvements, or King Manufacturing
Process Improvements.
     4.2.3 Assignment to Core.
          (a) King agrees to, and hereby does, and shall cause each of its
employees, consultants, subcontractors, and Affiliates (collectively with King,
the “King Assignors”) to, assign exclusively to Core all right, title, and
interest in and to Core’s Manufacturing Equipment Improvements and Core’s
Manufacturing Process Improvements developed, conceived, or created by such King
Assignors, alone or jointly with others, including all intellectual property
rights associated therewith. King hereby appoints, and shall cause each King
Assignor to appoint, Core as such King Assignor’s attorney-in-fact for the
purpose of executing such documents in its name as may be necessary or desirable
to carry out the purposes of this Article, including to document, enforce,
protect, or otherwise perfect Core’s rights in any Core’s Manufacturing
Equipment Improvements and Core’s Manufacturing Process Improvements, including
filing any applicable patent applications. Upon Core’s request and at Core’s
sole
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



expense, King shall, and shall use commercially reasonable efforts to cause each
King Assignor to, assist Core or anyone Core reasonably designates in preparing,
filing, prosecuting, obtaining, enforcing, or defending any patent, copyright,
or other intellectual property application or grant of right issuing therefrom
for same in any country(ies) in the world.
          (b) King agrees to have each employee, consultant, subcontractor, and
agent of or affiliated with King, enter into a written agreement with King, or
directly with Core (i) to assign to King all right, title, and interest in and
to any Core’s Manufacturing Equipment Improvements and Core’s Manufacturing
Process Improvements arising during the course or his, her, or its employment
with King, and all intellectual property rights with respect thereto, and
(ii) to agree to obligations of confidentiality and non-use with respect to all
Proprietary Information that are at least as stringent as those set forth
herein.
     4.2.4 Disclosure to Core. King shall, and shall cause its Affiliates to,
promptly, and in any event within 30 days following reduction to practice,
disclose in writing and in reasonable detail to Core any Core’s Manufacturing
Equipment Improvements and Core’s Manufacturing Process Improvements developed,
conceived, or created by employees, consultants, or subcontractors of King or
its Affiliates, alone or jointly with employees or consultants of Core or its
Affiliates. Such written notice will be treated as the Proprietary Information
of Core hereunder.
     4.2.5 Core Proprietary Information. Core’s Manufacturing Equipment and
Core’s Manufacturing Process, and any and all information or material related to
the Existing Core Intellectual Property, Core’s Manufacturing Equipment
Improvements, or Core’s Manufacturing Process Improvements shall constitute
Proprietary Information of Core, which shall be deemed the disclosing Party with
respect to such Proprietary Information.
     4.3 Third Person Litigation. In the event that, during the Term, any Person
institutes against Core any action that alleges that the Manufacture of
Authorized Generic Product hereunder in accordance with the terms hereof
infringes the intellectual property rights held by such Person, then, as between
Core and King, King, at its sole expense, shall have the sole obligation to
contest, and assume direction and control of the defense of, such action,
including the right to settle such action on terms determined by King; provided,
however, that in no event may King agree to the entry of any equitable or
injunctive relief that is binding on Core or its Affiliates, without Core’s
prior written consent, not to be unreasonably withheld or delayed. Core, at
King’s expense, shall use all reasonable efforts to assist and cooperate with
King as reasonably requested by King in such action. If, as a result of any such
action, a judgment is entered by a court of competent jurisdiction from which no
appeal can be taken or from which no appeal is taken within the time permitted
for appeal, or a settlement is entered into by King, such that Core cannot
Manufacture Authorized Generic Product without infringing the
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



intellectual property rights held by such Person, then King shall have the right
to terminate this Agreement immediately by delivering written notice to Core.
ARTICLE 5
DISTRIBUTION FEES
     5.1 Distribution Fees. Core shall pay to King a Distribution Fee on sales
of Authorized Generic Product. Beginning with the calendar quarter after the
Authorized Generic Launch Date (which shall also include the period from the
Authorized Generic Launch Date to the beginning of such calendar quarter) and
for each calendar quarter thereafter, a quarterly statement shall be prepared by
Core showing the calculation of the Distribution Fee. Within sixty (60) days
following the close of each calendar quarter, Core shall submit to King such
quarterly statement and pay to King any amounts due thereunder, without the
requirement for King to invoice Core for such amount. For the avoidance of
doubt, King shall not be required to pay any amounts to Core hereunder, nor
shall Core be entitled to any set off, in the event that Net Profits is an
amount equal to zero or a negative number.
     5.2 Invoice and Payment. A Party shall invoice the other Party for any
amount owed to such invoicing Party and payment for all invoices issued
hereunder shall be due 30 days after receipt by a Party; provided that if a
Party disputes any portion of an invoice, it shall pay the undisputed portion
and shall provide the invoicing Party with written notice of the disputed
portion and its reasons therefor, and the disputing Party shall not be obligated
to pay such disputed portion unless and until such disputed portion is
determined to be due and owing. The Parties shall use good faith efforts to
resolve any such disputes promptly. In the event of any inconsistency between an
invoice and this Agreement, the terms of this Agreement shall control. Payment
of invoices shall be made by check to an account designated in writing by the
payee Party in United States Dollars.
ARTICLE 6
GENERAL TERMS OF MANUFACTURE
     6.1 API Supply.
          (a) Subject to Section ý6.1(b) and 6.1(c) below, King shall supply
Core with API for the Manufacture of Authorized Generic Product as follows:
               (i) At least [***] days prior to the first day of each calendar
quarter, Core shall provide King with rolling [***] forecasts, calculated
quarterly, of Core’s API requirements. Such forecasts shall be binding, as
follows: (1) for [***]% of the quantity forecasted with respect to the first
three (3) month quarter included in each such forecast, (2) ) for [***]% of the
quantity forecasted with respect to the second three (3) month quarter included
in each such forecast, and (3) for [***]% of the quantity
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



forecasted with respect to the third three (3) month quarter included in each
such forecast. Core shall place orders for API no later than the [***] day of
the month by delivering a duly completed purchase order to King. Each purchase
order shall be in writing, in a form reasonably acceptable to King, and shall
set forth with respect to the period covered thereby, (a) the quantities to be
delivered by King to Core, (b) the required delivery dates therefor, (c) the
required place of delivery, and (d) such other information as required under
Law. In the event of any conflict between the terms of this Agreement and the
terms of any purchase order, the terms of this Agreement shall prevail. No
purchase order shall be binding on King until accepted in writing with the
confirmation of the date of shipment. King shall accept the purchase order as
presented and confirm date of shipment within [***] days of receiving Core’s
written purchase order. The delivery lead time for API must be at least [***]
months from the date of King’s acceptance of the purchase order.
               (ii) King shall deliver the API FOB the Facility specified in the
purchase order. Title and risk of loss as to the API shall pass to Core upon
delivery to Core at the Facility. Each delivery shall be accompanied by a
certificate of analysis provided by King’s supplier of API for each lot of API
delivered. Core shall provide King with a receipt of delivery with respect to
each shipment of API supplied by King hereunder.
               (iii) Core shall notify King in writing within [***] after
receipt of API delivered by King of any complaint regarding obvious qualitative
faults or quantitative shortcomings, and Core shall simultaneously send samples
of faulty API to King. Core shall notify King in writing within [***] of Core
becoming aware of any defects in the API that may not or would not have been
obvious at delivery by visual inspection of such API made with reasonable care.
Core will assist King in substantiating any defects or shortcomings and
otherwise assist King in order for King to obtain replacement API or a refund or
credit from King’s supplier of API.
               (iv) King shall invoice Core for the actual price paid by King in
connection with API supplied to Core hereunder, and Core shall pay King for such
API supplied pursuant hereto, together with all costs associated with the supply
and shipment of the API, including, without limitation, freight, insurance,
handling, fees, taxes, export licenses, import licenses, and custom formalities
for the import and export of the API, and direct labor costs, in accordance with
King invoices for the same. King shall invoice Core in accordance with the
provisions of Section 5.2. Core hereby represents that it shall not utilize an
amount of API per bottle that exceeds by [***] % the average amount of API that
is utilized to Manufacture Authorized Generic Product over the prior [***]
period.
               (v) Core shall store, handle, and protect the API with the same
level of care that it stores, handles, and protects other active pharmaceutical
ingredients, but in no event less than a reasonable level of care and as may be
required by applicable Law, which shall include, but not be limited to, taking
all reasonable precautions to ensure that all API is not subject to
contamination, deterioration, destruction, or theft.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (b) At King’s election and with Core’s reasonable consent, King may
assign to Core its rights and obligations under any agreement with King’s
supplier of API, and Core will accept such assignment.
          (c) King may elect to cease supplying API to Core at any time
beginning with the date that the Skelaxin Manufacturing and Supply Agreement
terminates, provided that, unless the Skelaxin Manufacturing and Supply
Agreement was terminated due to breach by Core, King provides at least [***]
written notice to Core. In the case of King’s election under this Section 6.1(c)
not caused by a breach of Core, King shall use commercially reasonable efforts
to assist Core in qualifying a new source of API with respect to Core’s use of
such API in the Manufacture of Authorized Generic Product by obtaining approval
of the applicable Governmental Authority in accordance with Law, which approval
will be implemented in accordance with King’s standard change control procedures
and the costs of which approval will be borne by Core. King shall be entitled to
conduct audits and inspections of the API supplier and its facilities.
          (d) In the event that Core launches the Authorized Generic Product
pursuant to subsection (b) of definition of that term, in response to the launch
of a Section viii Product, or pursuant to subsection (c) of the definition of
that term, in response to an At Risk Launch, then King’s obligation to supply
API to Core shall be limited to the amount of API required by Core to maintain,
at most, [***] safety stock of Authorized Generic Product.
     6.2 Amendment of Specifications, Manufacturing Process, and Formulation.
          (a) For changes to the Specifications, the Manufacturing Process, or
the formulation of Authorized Generic Product that are required by Law
(collectively, “Required Manufacturing Changes”), Core and King shall cooperate
to timely make such changes.
          (b) For changes to the Specifications, the Manufacturing Process, or
the formulation of Authorized Generic Product that are not Required
Manufacturing Changes (collectively, “Discretionary Manufacturing Changes”),
Core and King must each agree to any Discretionary Manufacturing Changes and
shall, to the extent commercially reasonable under the circumstances, cooperate
in making such changes, and each agrees that it shall not unreasonably withhold
or delay its consent to such Discretionary Manufacturing Changes.
Notwithstanding the foregoing, King’s and Core’s standard change control
procedures shall be utilized in reviewing such changes.
          (c) Notwithstanding the foregoing, all internal and external costs,
including, without limitation, obsolete raw materials, work-in-process,
Authorized Generic Product, packaging and labeling materials (i) associated with
Required Manufacturing Changes shall be borne by King, and (ii) all such costs
associated with Discretionary Manufacturing Changes shall be borne by the Party
initiating such changes; provided that, in each case, all such costs shall be
commensurate with costs common in the industry for the types of changes being
made.
          (d) In the event that King changes the Specifications, the
Manufacturing Process, or the formulation of Authorized Generic Product, or
consents to
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



any change by Core, Core shall provide to King any such documentation or other
information with respect thereto as King may reasonably request in order to
obtain or maintain any Regulatory Approval or comply with GMP or other Law.
     6.3 Quality Control
          (a) Testing, Assays and Quality Assurance. Core shall duly and
punctually perform all of its obligations under and pursuant to the Quality
Agreement. In connection therewith, Core shall perform, or cause to be performed
the tests required to be performed by Core pursuant to the Quality Agreement on
each lot of Authorized Generic Product Manufactured pursuant to this Agreement.
Each test report shall set forth the items tested, Specifications, and test
results in a Certificate of Analysis for each lot Manufactured. Core shall send,
or cause to be sent, such certificates to King prior to the release of each lot
unless otherwise agreed.
          (b) Release. Notwithstanding any provision of the Quality Agreement to
the contrary that provides that King shall release the Branded Product, in the
case of Core’s Manufacture of Authorized Generic Product, Core shall at all
times, release Authorized Generic Product that it Manufactures and Exploits and
such release shall otherwise be in accordance with the terms of the Quality
Agreement.
     6.4 Maintenance of Facility.
          (a) Except as otherwise approved in writing by King, Core shall
Manufacture Authorized Generic Product exclusively at the Facility; provided
that Core may Manufacture at an alternate facility in the Territory with King’s
prior written consent, which consent shall not be unreasonably withheld or
delayed, and subject to approval of the applicable Governmental Authorities,
provided that Core shall bear all costs of transferring the Manufacture to an
alternate facility.
          (b) Core shall ensure that any and all necessary licenses,
registrations, and Governmental Authority approvals have been obtained in
connection with the Facility and equipment used in connection with the
Manufacture of Authorized Generic Product by Core.
          (c) Core shall maintain the Facility and such equipment in a state of
repair and operating efficiency consistent with the requirements of the
Specifications, the Regulatory Approvals, the Manufacturing Process, GMP, and
all other Law. Prior to each use of any equipment in Manufacturing Authorized
Generic Product, Core shall implement a cleaning validation protocol with
respect to such equipment, including the cleaning and maintenance thereof, in
accordance with any procedures reasonably established by King and notified to
Core, the Specifications, the Regulatory Approvals, the Manufacturing Process,
GMP, and all other Law. Without limitation of the foregoing, Core agrees to
implement, in connection with the Manufacture of Authorized Generic Product,
quality assurance and quality control procedures, including validation
protocols, process change procedures, and methods of statistical analysis for
cleaning validation that are reasonably satisfactory to King.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (d) Core shall maintain in the Facility adequate accommodations for
Authorized Generic Product, all intermediates thereof, and Materials used in
Manufacturing Authorized Generic Product in accordance with the Specifications,
the Regulatory Approvals, the Manufacturing Process, GMP, and all other Law.
          (e) Core shall only use qualified disposal services or sites that have
appropriate environmental and operating permits and are in compliance with Law.
     6.5 Inspection by King. Core agrees that King and its agents shall have the
right from time to time, but no more than once every 6 months, upon reasonable
prior notice to Core, and during normal operating hours of the Facility, to
inspect the Facility as well as the Manufacturing of Authorized Generic Product
and any intermediates thereof, as applicable, including inspection of (a) the
Materials used in the Manufacture of Authorized Generic Product, (b) the holding
facilities for such Materials, (c) the equipment used in the Manufacture of
Authorized Generic Product, and (d) all records relating to such Manufacturing
and the Facility with respect to Authorized Generic Product. Following such
audit, King may discuss its observations and conclusions with Core, and Core
shall implement such corrective actions as reasonably determined by King within
90 days after notification thereof by King. In the event the Parties are unable
to agree upon whether or not corrective actions are necessary, such dispute
shall be referred for decision to an independent expert in accordance with the
procedures described in Section 6.14(b).
     6.6 Monitoring of Facilities. King shall have the right at all times
throughout the Term to have two of its representatives present in that portion
of Core’s Manufacturing facilities that is being used to Manufacture Authorized
Generic Product or store Materials to observe the procedures and processes used
to Manufacture Authorized Generic Product and who shall have full access to all
of Core’s Manufacturing facilities and records that relate to Authorized Generic
Product and any Materials.
     6.7 Notification of Regulatory Inspections; Communications. Core shall
notify King by telephone within one business day, and in writing within two
business days, after learning of any proposed or unannounced visit or inspection
of the Facility by any Governmental Authority, including the Occupational Safety
and Health Administration, and shall permit King or its agents to be present and
participate in such visit or inspection if it impacts Authorized Generic
Product. Core shall provide to King a copy of (a) any report and other written
communications received from such Governmental Authority in connection with any
visit or inspection, including the Form 483 observations and responses, and
(b) any other written communications received from such Governmental Authority
relating to Authorized Generic Product or any equipment or Manufacturing Process
used in connection with the Manufacture of Authorized Generic Product, in each
case, within three business days after receipt thereof. Core shall consult with
King concerning the response of Core to each such communication, except to the
extent it is specifically linked only to a product other than Authorized Generic
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



Product. Core shall provide King for its review and approval, not to be
unreasonably withheld or delayed, with a copy of all draft responses to the
extent they impact Authorized Generic Product for comment as soon as possible
and all final responses to the extent they impact Authorized Generic Product for
review and approval, to the extent allowable under applicable Law, within 10
business days prior to submission thereof.
     6.8 Manufacturing Records. Core shall maintain, or cause to be maintained,
(i) all records necessary to comply with GMP and all other Law relating to the
Manufacture of Authorized Generic Product, (ii) all Manufacturing records,
standard operating procedures, equipment log books, batch records, laboratory
notebooks, and all raw data relating to the Manufacturing of Authorized Generic
Product, and (iii) such other records as King may reasonably require in order to
ensure compliance by Core with the terms of this Agreement. All such material
shall be retained for such period as may be required by GMP and all other Law or
for such longer period as King may reasonably require.
     6.9 Labeling. Core will be responsible for all packaging and labeling of
the Authorized Generic Product for sale and Core will not package or label such
Authorized Generic Product in a manner that is substantively different from, or
would be inconsistent with, or in conflict with the package insert for the
Branded Product and will otherwise package and label Authorized Generic Product
in compliance with all applicable Laws.
     6.10 Compliance with Laws. Core shall comply and shall cause each of its
Materials suppliers to comply with GMP and other Laws in carrying out the
Manufacturing of Authorized Generic Product and its other duties and obligations
under this Agreement.
     6.11 Compliance Audits. King and its designated representatives shall have
the right, upon 30 days’ prior written notice, to audit all applicable records
and records of Core for the purpose of determining Core’s compliance with its
obligations set forth in this Agreement. This right to audit shall extend
throughout the term of this Agreement and for one year after expiration or
termination of this Agreement or after the resolution of any dispute between
King and Core hereunder.
     6.12 Authorized Generic Product Inquiries and Complaints.
          (a) Core will promptly submit to King all Authorized Generic Product
safety and efficacy inquiries, Authorized Generic Product quality complaints,
and adverse drug event reports received by Core, together with all available
evidence and other information relating thereto, in accordance with procedures
to be agreed upon by the Parties. Except as otherwise required by Law or
governmental regulation, King, as the party holding the applicable Regulatory
Approval, will be responsible for investigating
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



and responding to all such inquiries, complaints, and adverse events regarding
Authorized Generic Product, and reporting to the FDA or any other Governmental
Authority. It shall be the responsibility of King to comply with all applicable
national, federal, state, and local governmental reporting requirements
regarding adverse drug events and Authorized Generic Product quality matters.
          (b) Pursuant to a reported complaint or adverse drug event, if the
nature of the reported complaint or adverse drug event requires testing during
the period, Core will, upon King’s request and approval and at Core’s reasonable
expense, perform analytical testing of corresponding retention samples and
provide the results thereto to King as soon as reasonably practicable, but no
later than 30 days after King’s request. Such testing shall be performed using
approved testing procedures as set forth in the applicable Regulatory Approval.
          (c) If the Parties disagree as to which Party is responsible, Core and
King representatives shall attempt to resolve such dispute. If the
representatives cannot resolve such dispute, the retention samples shall be
submitted by Core and King to a mutually agreed-to qualified laboratory for
testing, and the test results obtained by such laboratory shall be final and
controlling. The fees and expenses of such laboratory testing shall be borne
entirely by the Party whose analysis was in error.
     6.13 Additional Information. Each Party shall provide to the other in a
timely manner, but in no event less than 60 days prior to the due date of such
Party’s annual report to the FDA or any other Governmental Authority with
respect to Authorized Generic Product, all information in written form that such
Party requests regarding Authorized Generic Product in order to comply with
Laws.
     6.14 Product Recalls.
          (a) In the event (i) any Governmental Authority issues a request,
directive, or order that Authorized Generic Product be recalled, (ii) a court of
competent jurisdiction orders such a recall, or (iii) King as holder of the
applicable Regulatory Approval shall reasonably determine that Authorized
Generic Product should be recalled, withdrawn, or a field correction issued, the
Parties shall take all appropriate corrective actions, and shall cooperate in
the investigations surrounding the recall. In the event that King determines
that Authorized Generic Product should be recalled, to the extent possible, King
shall consult with Core prior to taking any corrective actions. In the event of
a Authorized Generic Product recall, withdrawal, or field correction resulting
solely from Core’s negligence or any cause or event arising from the failure of
Core to Manufacture Authorized Generic Product in accordance with GMP, the
Manufacturing Process, and the Specifications, Core shall bear all reasonable
costs associated with such recall, withdrawal, or field correction, which shall
include the expenses of notification and destruction or return of the recalled
Authorized Generic Product and all other documented out-of-pocket costs incurred
in connection with such recall. All costs associated with any other type of
Authorized Generic Product recall, withdrawal, or field correction shall be
borne by King.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (b) If there is any dispute concerning which Party’s acts or omissions
gave rise to such recall of Authorized Generic Product, such dispute shall be
referred for decision to an independent expert, acting as an expert and not as
an arbitrator, to be appointed by agreement between King and Core. In the event
the Parties are unable to agree upon such expert within 20 days, either Party
may exercise any right or remedy available to it, including litigation. The
decision of such independent expert shall be in writing and, except for manifest
error on the face of the decision, shall be binding on both King and Core. The
costs of such independent expert shall be borne by the Party who is ultimately
found to be responsible for the recall by the independent expert. After such
determination, costs shall be paid by the responsible Party in accordance with
Section 3.2.
     6.15 Payment Audits. Core shall keep complete, true and accurate books of
accounts and records for the purpose of determining the amounts payable pursuant
to this Agreement. To facilitate the administration of any recall, Core shall
keep records of Authorized Generic Product shipments to its customers. Such
books and records shall be kept at Core’s principal place of business for at
least 3 years following the end of the calendar quarter to which they pertain.
Such records will be open for inspection during such 3 year period by an
independent auditor chosen by King and reasonably acceptable to Core, which
approval shall not be unreasonably withheld or delayed, for the purpose of
verifying Net Sales, Net Profits and the Distribution Fee. For the purpose of
this Agreement, the accounting firms of Deloitte & Touche,
PricewaterhouseCoopers, Ernst & Young, KPMG and their successors (the “Big
Four”) shall be deemed approved independent auditors. Such inspections may be
made no more than once each calendar year, at reasonable times and on reasonable
notice. The independent auditor shall be obligated to execute a reasonable
confidentiality agreement prior to commencing any such inspection. Inspections
conducted under this Section 6.15 shall be paid by King, unless such auditor
finds an underpayment exceeding [***]% of the amount paid to King for any
calendar period, whereupon all reasonable costs of the independent auditor
relating to the inspection for such period and any unpaid amounts shall be paid
by Core. The Parties will endeavor to minimize disruption of Core’s normal
business activities to the extent reasonably practicable. Any underpayment due
to King shall be paid promptly by Core to King.
     6.16 Taxes. Each of the Parties agrees that, for purposes of Internal
Revenue Code Section 199, Core will be treated as being the manufacturer of the
Products, and King agrees not to take a position inconsistent with this
provision on King’s federal or state income tax returns.
     6.17 Core Obligations. If Core elects to manufacture, market or sell the
Authorized Generic Product, in accordance with this Agreement, Core shall have
the following obligations:
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (a) Core shall Manufacture Authorized Generic Product (i) in
accordance with the NDA, the Specifications, this Agreement and the Quality
Agreement and (ii) in material compliance with Law.
          (b) Core shall use King’s Manufacturing Process; provided that, with
King’s prior written consent, to be given in its sole discretion, and subject to
any applicable Regulatory Approvals, Core may use Core’s Manufacturing Process
to Manufacture Authorized Generic Product.
          (c) Core shall be solely responsible for all costs and expenses
incurred in connection with the Manufacture and Commercialization of Authorized
Generic Product hereunder, including costs and expenses of personnel, quality
control testing, Manufacturing facilities and equipment, and Materials.
          (d) Core shall reimburse King for API supplied by King and related
costs and expenses in accordance with Section 6.1(a).
          (e) Core shall be solely responsible for all such costs and expenses
for API provided by Core during the Term if there is an assignment to Core,
pursuant to Section 6.1(b), or as permitted by Section 6.1(c), and shall not
seek reimbursement from King for such amounts.
          (f) Core shall use commercially reasonable efforts to Commercialize
Authorized Generic Product as of the Authorized Generic Launch Date, such
efforts to be no less than the efforts made by Core in connection with other
generic products manufactured, marketed or sold by Core.
     6.18 King Obligations. For so long as King remains the owner of the NDA,
King shall assume responsibility for obtaining and maintaining Regulatory
Approval to market the Branded Product in the Territory during the Term.
ARTICLE 7
COMPLIANCE WITH LAWS; REPRESENTATIONS AND
WARRANTIES; COVENANTS
     7.1 Compliance with Law; Co-operation.
          (a) Compliance with Law. Each Party shall maintain in full force and
effect all necessary licenses, permits and other authorizations required by Law
to carry out their duties and obligations under this Agreement. Each Party shall
comply with all Laws applicable to its activities under this Agreement. Core
shall store Authorized Generic Product in compliance with all applicable Laws.
King and Core each shall keep all records and reports required to be kept by
applicable Laws and the Specifications. The Parties will reasonably co-operate
with one another, ensuring full compliance with all Laws. Each Party will
co-operate with the other to provide such letters, documentation and other
information on a timely basis as the other Party may reasonably require to
fulfill its reporting and other obligations under applicable Laws to applicable
Governmental Authorities.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



          (b) Reasonable Co-operation. King and Core each hereby agrees to use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary or proper to make effective the
transactions contemplated by this Agreement, including such actions as may be
reasonably necessary to obtain approvals and consents of Governmental
Authorities and other persons, provided that no Party shall be required to
(a) pay money (other than as expressly required pursuant to the terms and
conditions of this Agreement) or (b) assume any other material obligation not
otherwise required to be assumed by this Agreement.
     7.2 Representations and Warranties of Both Parties. Each Party represents
and warrants, or covenants, to the other Party that:
          (a) Organization. Each Party is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation.
          (b) Authority. Each Party has the requisite power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. This Agreement has been validly executed and delivered by such Party,
and constitutes a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.
          (c) Consents and Approvals; No Violations.
               (i) Except as otherwise set forth in this Agreement, no material
filing with, and no material permit, authorization, consent or approval of any
Governmental Authority is necessary for the consummation by such Party of the
transactions contemplated by this Agreement, except for those filings, permits,
authorizations, consents or approvals, the failure of which to be made or
obtained would not materially impair or delay such Party’s ability to consummate
the transactions contemplated hereby.
               (ii) Neither the execution and delivery of this Agreement by such
Party, nor the performance by such Party of its obligations hereunder, will
(i) conflict in any material respect with, or result in a material violation or
breach of, or constitute a material default under, any material contract,
agreement or instrument to which such Party is bound, (ii) result in the
creation or imposition of any material lien upon Authorized Generic Product; or
(iii) violate or conflict in any material respect with applicable Law, or order
or decree of any court applicable to such Party; except for violations, breaches
or defaults which would not have a material adverse effect on such Party’s
ability to consummate the transactions contemplated hereby.
     7.3 Additional Core Representations and Warranties: Covenants. Core
represents and warrants, or covenants, to King that:
               (i) Core shall file with the FDA reports for drug listing with
respect to Authorized Generic Product.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



               (ii) Core shall adhere to all applicable Laws relating to the
handling, storage and disposal of Authorized Generic Product.
               (iii) Core shall comply with all applicable Laws related to the
marketing, promotion, distribution and sale of Authorized Generic Product.
               (iv) Core shall be responsible for all pricing, marketing and
selling decisions for Authorized Generic Product, without any input from King.
               (v) Core shall be responsible for all price reporting for
Authorized Generic Product to any and all Governmental Authorities, as well as
any third party pricing publications. In order to allow King to comply with
Medicaid reporting requirements under the Deficit Reduction Act of 2005, Core
shall provide King with Medicaid Average Manufacturing Price, number of AMP
units and Best Price information within 20 calendar days of the close of each
month and/or quarter.
               (vi) Core shall be responsible for all rebates, whether required
by contract or state or Federal Law, for Authorized Generic Product.
               (vii) Core shall take all reasonable actions to ensure that all
Discounts fall within the discount safe-harbor to the federal anti-kickback
statute, as described in 42 U.S.C. 1320a-7b(b)(3)(A) and 42 C.F.CR. 1001.952(h).
               (viii) Core will Manufacture and release Authorized Generic
Product in accordance with the NDA, the Specifications, the Manufacturing
Process, GMP, and any other applicable Law.
               (ix) Authorized Generic Product Manufactured by Core will not be
adulterated or misbranded within the meaning of the Act.
               (x) Core will Manufacture Authorized Generic Product in
facilities that are in compliance with all applicable Laws at the time of such
Manufacture (including applicable inspection requirements of FDA and other
Governmental Authorities).
               (xi) Core has not committed fraud in relation to the filing of
either of its ANDAs or used unfair methods of competition in connection with any
such filings, including without limitation in connection with any data supplied
by Core to the FDA. The Parties acknowledge and agree that a breach of this
representation is not subject to cure and King shall have an immediate right to
terminate this Agreement in the event that (i) the FDA or any other regulatory
authority (x) files an enforcement action in U.S. District Court, (y) files an
administrative complain in an enforcement action before any regulatory authority
including without limitation any request to withdraw or suspend any Core ANDA,
or (z) issues a letter imposing the FDA’s Application Integrity Policy or any
provision of the Act relating to fraud, bribery or deceit that alleges that Core
has committed such fraud or unfair method of competition or (ii) a court of
competent jurisdiction in an action brought by any person alleging that Core has
committed such fraud or unfair method of competition shall have issued an order,
decree or ruling granting judgment against Core or denying any motion to dismiss
by Core or other finding that Core has committed such fraud or unfair method of
competition. The parties agree that the filing by Core of a certification under
21 USC § 355(j)(2)(A)(vii)(III),
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



pursuant to and in accordance with Section 2.6 hereof, shall not, in and of
itself, constitute a breach of any representation or warranty delivered by Core
hereunder or by Core to King pursuant to any agreement between the parties in
effect on the Effective Date hereof.
     7.4 Representations, Warranties and Covenants of Core incorporated by
reference to the Skelaxin Manufacturing and Supply Agreement. The
representations and warranties of Core set forth in Sections 6.2(a), (b), and
(d)-(h) of the Skelaxin Manufacturing and Supply Agreement shall be incorporated
herein by reference, substituting the term “Authorized Generic Product” for each
reference therein to “Product.”
     7.5 No Reliance by Third Parties. The representations, warranties and
covenants of a Party set forth in this Agreement are intended for the sole and
exclusive benefit of the other Party hereto, and may not be relied upon by any
third party.
ARTICLE 8
INDEMNIFICATION
     8.1 Indemnification by King. King agrees to indemnify, defend and hold Core
harmless from and against all liability, demands, damages, expenses and losses,
of any kind or nature whatsoever, arising from (a) the material inaccuracy or
breach of any representation or warranties of King contained in this Agreement;
(b) the breach of any covenant or other agreement of King in this Agreement;
(c) all claims or alleged claims of infringement, misappropriation or violation
of any intellectual property of any third party with respect to the Authorized
Generic Product; and (d) any product liability claim made by any person with
respect to the Authorized Generic Product except to the extent liability is
based on a breach of contract, negligent act or omission, or intentional
misconduct by Core in connection with the manufacture or sale by Core or its
Affiliates or otherwise due to manufacturing defects attributable to Core or its
Affiliates’ practice of King’s Manufacturing Process in compliance with the
terms and conditions of this Agreement.
     8.2 Indemnification by Core. Core agrees to indemnify, defend and hold King
harmless from and against all liability, demands, damages, expenses and losses,
of any kind or nature whatsoever, arising from (a) the material inaccuracy or
breach of any representation or warranties of Core contained in this Agreement;
(b) the breach of any covenant or other agreement of Core in this Agreement;
(c) all claims or alleged claims of infringement, misappropriation or violation
of any intellectual property of any third party with respect to the Core 800 mg
Product; (d) any product liability claim made by any person with respect to the
Core 800 mg Product except to the extent liability is based on a breach of
contract, negligent act or omission, or intentional misconduct by King or its
Affiliates and (e) any product liability claim made by any person with respect
to the Authorized Generic Product to the extent liability is based on a breach
of contract, negligent act or omission, or intentional misconduct by Core in
connection with the manufacture or sale by Core or its Affiliates or otherwise
due to manufacturing defects
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



not attributable to Core or its Affiliates’ practice of King’s Manufacturing
Process in compliance with the terms and conditions of this Agreement.
     8.3 Indemnification Procedure.
          (a) Notice of Claim. The indemnified party (the “Indemnified Party”)
shall give the indemnifying Party (the “Indemnifying Party”) prompt written
notice (an “Indemnification Claim Notice”) of any Loss, action, or discovery of
facts upon which such Indemnified Party intends to base a request for
indemnification under Sections 8.1 or 8.2 (a “Claim”), but in no event shall the
Indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time). The Indemnified
Party shall furnish promptly to the Indemnifying Party copies of all papers and
official documents received in respect of any Losses.
          (b) Control of Defense. At its option, the Indemnifying Party may
assume the defense of any Claims by giving written notice to the Indemnified
Party within 30 days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice; provided that the assumption of the defense of a
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against any Indemnified Party’s Claim. Upon assuming the
defense of a Claim, the Indemnifying Party may appoint as lead counsel in the
defense of such Claim any legal counsel selected by the Indemnifying Party,
which shall be reasonably acceptable to the Indemnified Party. In the event the
Indemnifying Party assumes the defense of a Claim, the Indemnified Party shall
immediately deliver to the Indemnifying Party all original notices and documents
(including court papers) received by any Indemnified Party in connection with
the Claim. Subject to clause (c) below, if the Indemnifying Party assumes the
defense of a Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense, or settlement of
such Claim. In the event that it is ultimately determined that the Indemnifying
Party is not obligated to indemnify, defend, or hold harmless an Indemnified
Party from and against any Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Losses incurred by the Indemnifying Party in its
defense of such Claim with respect to such Indemnified Party.
          (c) Right to Participate in Defense. Without limiting Section 8.3(b),
any Indemnified Party shall be entitled to participate in, but not control, the
defense of a Claim and to employ counsel of its choice for such purpose;
provided, however, that such employment shall be at the Indemnified Party’s own
expense unless (i) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (ii) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 8.3(b) (in
which case the Indemnified Party shall control the defense), or (iii) the
interests of the Indemnified Party and the Indemnifying Party with respect to
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



such Claim are sufficiently adverse to prohibit the representation by the same
counsel of both parties under Applicable Law, ethical rules, or equitable
principles.
          (d) Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the Indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement, or otherwise dispose of such Loss, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Claims, where the Indemnifying Party has
assumed the defense of the Claim in accordance with Section 8.3(b), the
Indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement, or otherwise dispose of such Loss; provided that it
obtains the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld or delayed. The Indemnifying Party shall not be
liable for any settlement or other disposition of a Loss by an Indemnified Party
that is reached without the written consent of the Indemnifying Party.
Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Claim, no Indemnified Party shall admit any liability with respect to, or
settle, compromise, or dispose of, any Claim without the prior written consent
of the Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).
          (e) Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof and shall furnish such records, information, and testimony,
provide such witnesses, and attend such conferences, discovery proceedings,
hearings, trials, and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Claim, and making employees and agents available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder, and the Indemnifying Party shall reimburse the Indemnified Party for
all its reasonable out-of-pocket expenses in connection therewith.
          (f) Expenses. Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Claim shall be reimbursed on a monthly
basis in arrears by the Indemnifying Party, without prejudice to the
Indemnifying Party’s right to contest the Indemnified Party’s right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.
     8.4 Insurance. During the Term and for 5 years thereafter, each Party shall
procure and maintain at its own expense from a qualified and licensed insurer
liability insurance or indemnity policies, in an amount not less than $[***] in
the aggregate with
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



an indemnity to principals clause with respect to products liability and
distribution, subject to such deductible or self-retention limits as either
Party in its business discretion may elect. Such policies shall be blanket
policies and shall insure against liability on the part of each Party and any of
its Affiliates, as their interests may appear, due to injury, disability, or
death of any person or persons, or injury to property, arising from the
distribution of Products. Upon the execution of this Agreement and thereafter on
January 1 of each year during the Term, each Party shall provide to the other a
certificate of insurance (i) summarizing the insurance coverage and
(ii) identifying any exclusions. Each Party shall promptly notify the other of
any material adverse alterations to the terms of this policy or decreases in the
amounts for which insurance is provided. Either Party may satisfy its
obligations hereunder through self-insurance to the same extent.
     8.5 Limitation on Damages. EXCEPT WITH RESPECT TO THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF A PARTY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS
INTERRUPTION OR LOST PROFITS; PROVIDED, HOWEVER, THIS EXCLUSION IS NOT INTENDED
TO, NOR SHALL, EXCLUDE ACTUAL OR COMPENSATORY DAMAGES OF THE AFFECTED PARTY,
INCLUDING SPECIAL, EXEMPLARY, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, OWED TO
THIRD PARTIES AS A RESULT OF A CLAIM PURSUANT TO THE INDEMNIFICATION OBLIGATIONS
HEREOF.
     8.6 Product Liability Claims. As soon as it becomes aware, each Party will
give the other prompt written notice of any defect or alleged defect in a
Product, any injury alleged to have occurred as a result of the use or
application of the Product, and any circumstances that may give rise to
litigation or recall of a Product or regulatory action that may affect the sale
or Manufacture of a Product, specifying, to the extent the party has such
information, the time, place, and circumstances thereof and the names and
addresses of the persons involved. Each Party will also furnish promptly to the
other copies of all papers received in respect of any claim, action, or suit
arising out of such alleged defect, injury, or regulatory action.
ARTICLE 9
CONFIDENTIALITY
     9.1 Confidentiality Requirement. The Parties agree that the terms of the
Confidentiality Agreement are incorporated herein by reference and shall govern
the confidentiality obligations of the Parties. The Confidentiality Agreement
shall continue in full force and effect for the term of this Agreement and
survive any expiration or termination of this Agreement for the period set forth
in Section 9 of the Confidentiality Agreement.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



ARTICLE 10
TERM AND TERMINATION
     10.1 Term. This Agreement shall begin on the Effective Date and, unless
this Agreement is terminated earlier in accordance with its terms, shall
continue in effect until the expiration of the King Patent Rights (the “Term”).
     10.2 Termination. In addition to any other provision of this Agreement
expressly providing for termination of this Agreement, this Agreement may be
terminated as follows:
          (a) King may terminate this Agreement immediately:
               (i) upon notice to Core in the event that any Governmental
Authority causes the withdrawal of the Branded Product or Authorized Generic
Product from the market in any country in the Territory; or
               (ii) upon notice to Core in the event of a product recall (and if
the recall is a voluntary recall, only if King also withdraws the Branded
Product from the market); or
               (iii) if there is a change in Law that would prevent the sale of
Authorized Generic Product;
          (b) This Agreement may be terminated at any time by either Party:
               (i) immediately upon written notice if the other Party shall file
in any court or agency, pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for
arrangement or for the appointment of a receiver or trustee of the other Party
or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within 60 days after the filing thereof, or
if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors, or
               (ii) immediately upon written notice in the event of any material
default by the other Party in the performance of any of its obligations herein
contained, which default has not been cured by the defaulting Party within
60 days after receiving written notice thereof from the nondefaulting Party, or
               (iii) a decision that all claims of the Asserted Patents are
invalid and/or unenforceable is entered by a court of competent jurisdiction
from which decision no appeal (other than a petition for certiorari) has been or
can be taken in an infringement case or declaratory judgment action.
          (c) King may terminate this Agreement with respect to all rights and
obligations pertaining to the Authorized Generic Product, including without
limitation Articles 3, 5 and 6 hereof, upon 30 days written notice to Core in
the event that King’s pricing to 340(b) entities has an adverse effect on King’s
Branded Product business (determined in King’s sole discretion).
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     10.3 Effect of Termination.
          (a) The expiration or termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and all of the Parties’ rights and obligations under
Article 1, Sections 2.4 and 2.5, Sections 4.1 and 4.2 and Articles 7 through 11,
inclusive, shall survive the expiration or termination of this Agreement,
provided, however, that Sections 2.4 and 2.5 of this Agreement shall survive the
termination of this Agreement only if terminated pursuant to Section 10.2(b)(i),
if terminated pursuant to Section 10.2(b)(ii) by Core for King’s material
breach, or if terminated pursuant to Section 10.2(b)(iii) , and such sections
shall not survive any other termination of this Agreement. For the avoidance of
doubt, the termination, pursuant to Section 10.2(c), of the rights and
obligations hereunder pertaining to the Authorized Generic Product shall have no
effect on the rights and obligations of the parties hereunder with respect to
the Core 800 mg Product, including without limitation Sections 2.4 and 2.5
hereof. Except as otherwise expressly provided herein, termination of this
Agreement in accordance with the provisions hereof shall not limit remedies that
may otherwise be available in law or equity.
          (b) Upon expiration or termination of this Agreement, each Party, at
the request of the other, shall return all data, files, records, and other
materials in its possession or control containing or comprising the other
Party’s Proprietary Information.
          (c) Upon termination of this Agreement for any reason other than a
breach by King of its obligations hereunder, all submitted but unfilled purchase
orders for API (in the case that King is supplying Core with API) shall be
honored by Core, unless otherwise agreed.
          (d) At King’s election, upon termination or expiration of this
Agreement, (i) King will have the right to remove any King Equipment, without
payment to Core therefor, and in such event, Core will, [***] of such
termination, discontinue the use of the King Equipment, or (ii) Core will
purchase the King Equipment from King by paying King the fair market value of
the King Equipment, or (iii) King will transfer title to the King Equipment to
Core. In addition, King agrees to negotiate in good faith with Core for a period
of [***] following termination under Section 10.2(c), a sale of King’s rights to
the Skelaxin and Metaxalone products to Core, so long as Core notifies King in
writing, no later than the day of termination of this Agreement pursuant to
Section 10.2(c), of Core’s desire to enter into such a transaction.
ARTICLE 11
MISCELLANEOUS PROVISIONS
     11.1 Notices. All notices and other communications, which shall or may be
given pursuant to this Agreement shall be in writing and shall be deemed to be
effective when delivered by facsimile transmission AND (a) when delivered if
sent by United States registered or certified mail, return receipt requested, or
(b) on the next business day, if sent by United States Express Mail or overnight
courier, in each case to the parties at the following addresses (or at such
other addresses as shall be specified by like notice) with postage or delivery
charges prepaid:
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



(a) if to King, to:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, TN 37620
Telephone:
Facsimile:
Attention: General Counsel
With a copy to:
King Pharmaceuticals, Inc.
400 Crossing Boulevard
Bridgewater, NJ 08807
Telephone:
Facsimile:
Attention: General Counsel
(b) if to Core, to:
CorePharma LLC
215 Wood Avenue
Middlesex, NJ 08846
Telephone:
Facsimile:
Attention: Gregory Young
With copies to:
CorePharma LLC
272 East Deerpath Road, Suite 208
Lake Forest, IL 60045
Telephone:
Facsimile:
RoundTable Healthcare Partners
272 East Deerpath Road, Suite 350
Lake Forest, IL 60045
Telephone:
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



Facsimile:
Attention: Jack McGinley and David Koo
Bell, Boyd & Lloyd LLP
70 West Madison Street, Suite 3100
Chicago, IL 60602
Telephone:
Facsimile:
Attention: Steven E. Ducommun
     All notices shall be deemed given when received by the addressee. General
communications relating to quality issues in relation to the Quality Agreement
may be made to corresponding person identified therein.
     11.2 Force Majeure. Neither Party shall be liable for delay in delivery or
nonperformance, in whole or in part, nor shall the other Party have the right to
terminate this Agreement except as otherwise specifically provided in this
Section 11.2, where delivery or performance has been affected by one of the
following conditions (to the extent they result in a substantial or material
adverse effect on the Manufacturing capacity for Authorized Generic Product):
fires, floods, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorism, insurrections, riots, civil
commotion, or acts, omissions, or delays in acting by any governmental
authority; provided that the Party affected by such a condition shall, within
10 days of its occurrence, give notice to the other Party stating the nature of
the condition, its anticipated duration, and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is reasonably required, and the nonperforming Party
shall use its reasonable best efforts to remedy its inability to perform;
provided, however, that in the event the suspension of performance continues for
60 days after the date of the occurrence, and such failure to perform would
constitute a material breach of this Agreement in the absence of such force
majeure event, the non-affected Party may terminate this Agreement immediately
by written notice to the affected Party.
     11.3 Independent Contractor. The Parties to this Agreement are independent
contractors. Nothing contained in this Agreement shall be construed to place the
Parties in the relationship of employer and employee, partners, principal, and
agent or a joint venture. Neither Party shall have the power to bind or obligate
the other Party nor shall either Party hold itself out as having such authority.
     11.4 Waiver. No waiver by either Party of any provision or breach of this
Agreement shall constitute a waiver by such Party of any other provision or
breach, and no such waiver shall be effective unless made in writing and signed
by an authorized representative of the Party against whom waiver is sought. No
course of conduct or
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



dealing between the Parties will act as a modification or waiver of any
provision of this Agreement. Either Party’s consent to or approval of any act of
the other Party shall not be deemed to render unnecessary the obtaining of that
Party’s consent to or approval of any subsequent act by the other Party.
     11.5 Entire Agreement. This Agreement (together with all Exhibits and
Schedules hereto, which are hereby incorporated by reference), the Quality
Agreement, the Confidentiality Agreement, and the Master Tech Transfer Agreement
constitute the final, complete, and exclusive agreement between the Parties
relating to the subject matter hereof and supersede all prior conversations,
understandings, promises, and agreements relating to the subject matter hereof.
To the extent that any inconsistencies exist between this Agreement and the
Quality Agreement, this Agreement shall control. Neither Party has relied upon
any communications, representations, terms or promises, verbal or written, not
set forth herein.
     11.6 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of King and Core and their respective successors, heirs,
executors, administrators, and permitted assigns. This Agreement may not be
assigned by either Party without the prior written consent of the other Party,
not to be unreasonably withheld or delayed; except that either Party may assign
this Agreement without the other Party’s consent to an Affiliate or to a person
or entity who acquires all or substantially all of the business of the assigning
Party to which this Agreement relates, by merger, sale of assets, or otherwise,
or to one or more financial institutions providing financing to such Party,
pursuant to the terms of the relevant security agreement; provided that such
assignee or transferee shall also promptly agree in writing to be bound by the
terms and conditions of this Agreement.
     11.7 Amendment; Modification. This Agreement may not be amended, modified,
altered, or supplemented except by a writing signed by both Parties. No
modification of any nature to this Agreement and no representation, agreement,
arrangement, or other communication shall be binding on the Parties unless such
is expressly contained in writing and executed by the Parties as an amendment to
this Agreement. This Agreement may not be amended in any respect by any purchase
order, invoice, acknowledgment, or other similar printed document issued by
either Party.
     11.8 Governing Law. This Agreement will be construed in accordance with the
laws of the State of New York, without regard to any choice of law provisions.
     11.9 Severability. If any provision of this Agreement is found by a proper
authority to be unenforceable, that provision shall be severed and the remainder
of this Agreement will continue in full force and effect.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     11.10 Construction. Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article,”
“Section,” “Exhibit,” “Schedule,” or “clause” refer to the specified Article,
Section, Exhibit, Schedule, or clause of this Agreement; (e) “or” is disjunctive
but not necessarily exclusive; (f) the term “including” or “includes” means
“including without limitation” or “includes without limitation”; and
(g) references to any agreement shall mean such agreement, as such agreement may
amended, modified or supplemented, from time to time in accordance with its
terms. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified. The captions and
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties, and
no rule of strict construction shall be applied against either Party hereto.
     11.11 Third Party Beneficiaries. This Agreement is not intended to confer
upon any non-party rights or remedies hereunder, except as may be received or
created as part of a valid assignment.
     11.12 Further Assurances. Each of the Parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.
     11.13 Remedies. The remedies provided hereunder and under the governing law
are cumulative and not exclusive.
     11.14 FTC Filings. Within ten (10) days of the execution hereof by all
Parties hereto, this Agreement shall be filed by each Party with the FTC and
with federal and state governmental or regulatory authorities to the extent
required by Applicable Law.
     11.15 Counterparts. This Agreement may be signed in counterparts, each and
every one of which shall be deemed an original. Facsimile signatures shall be
treated as original signatures.
 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Metaxalone
800 mg Product Agreement as of the date first above written.

                  KING PHARMACEUTICALS, INC.
 
           
 
  By:   /s/ Brian Markison    
 
           
 
      Signature    
 
           
 
      Brian Markison    
 
           
 
      Print Name    
 
           
 
      President and CEO    
 
           
 
      Title    
 
                KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC.    
 
           
 
  By:   /s/ Brian Markison    
 
           
 
      Signature    
 
           
 
      Brian Markison    
 
           
 
      Print Name    
 
           
 
      President and CEO    
 
           
 
      Title    
 
                CorePharma LLC    
 
           
 
  By:   /s/ Gregory P. Young    
 
           
 
      Signature    
 
           
 
      Gregory P. Young    
 
           
 
      Print Name    
 
           
 
      CEO    
 
           
 
      Title    

 

[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 



--------------------------------------------------------------------------------



 



Schedule 1
Transfer Cost

                  Dosage         Product   Strength   Bottle Size   Transfer
Cost
the Authorized
Generic Product
  800 mg   100 count bottle   $[***]
[***] and thereafter: $[***] plus a CPI increase*
 
           
the Authorized
Generic Product
  800 mg   500 count bottle   $[***]
[***] and thereafter: $[***] plus a CPI increase*

 

*   A CPI increase means that Core may adjust the price annually beginning
January 1, 2010, to reflect increases in the Consumer Price Index for
Pharmaceutical Preparations, as published by the U.S. Department of Labor, for
the calendar year prior to the year for which any such adjustment is to take
place. For purposes of making the adjustment, the prices indicated above will
represent the base year prices.



[***   Confidential treatment requested pursuant a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separately filed with the Commission.]

 